Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Keith Bryan Webb-El, a federal prisoner, appeals the district court’s order dismissing without prejudice for lack of jurisdiction his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Webb-El v. Stewart, No. 8:15-cv-01510-PWG (D.Md. June 3, 2015). We deny as moot Webb-El’s motion and emergency motion for release pending appeal. We dispense with oral *178argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.